FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2022

                                      No. 04-22-00490-CV

                          IN THE INTEREST OF B.H. JR., a Child

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVPC-XX-XXXXXXX
                       Honorable Robert J. Falkenberg, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights, and this
court must disposed of it within 180 days of the date the notice of appeal was filed. TEX. R. JUD.
ADMIN. 6.2. The reporter’s record was due by August 4, 2022, and the court reporter filed a
notification of late record requesting an extension until August 12, 2022. After consideration,
we grant the request and order the court reporter to file the reporter’s record by August 12,
2022.

       It is so ORDERED on August 12, 2022.

                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT